Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on June 2, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, no par value per share, of Agilysys, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 2, 2009 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC, its investment manager RCG PB, LTD.
